UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7468


CALVIN PERRY,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:10-cv-00447-jct-mfu)


Submitted:   February 28, 2011            Decided:   March 8, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Perry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin      Perry    appeals     the    district     court’s      order

dismissing      his   petition    for   a   writ    of    mandamus.      We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                       Perry

v. United States, No. 7:10-cv-00447-jct-mfu (W.D. Va. Oct. 8,

2010).     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented     in   the    materials

before    the   court    and    argument    would   not    aid   the   decisional

process    The petition for a writ of mandamus is denied.



                                                                         AFFIRMED




                                        2